DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 7 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 16-20, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 11 January 2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 7-10, 12, 13, and 16-20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to show a gasket for forming a seal between a first mating surface and a second mating surface having the details, as set forth in claims that include elements such as a non-compressible substrate with a first surface, a second surface, and a central opening; a first compressible layer configured to cover the entire first surface and to contact the first mating surface in a surface-to-surface abutting relationship; and a second compressible layer configured to cover the entire second surface and to contact the second mating surface in a surface-to-surface abutting relationship, wherein at least one of the first compressible layer and second compressible layer is conformed to fill at least one defect in at least one of the first mating surface and the second mating surface upon compression of the gasket the non-compressible substrate is a non-compressible gridded core having ribs forming spaces therebetween; the ribs are of a varied height; at least one bolt hole defining a high-pressure location surrounding the bolt hole; a gasket midpoint defined by a location other than the bolt hole area; and the ribs are of a greater height proximate the gasket midpoint and a lesser height proximate the bolt hole.  Relevant references, such as Belter et al. (US 4,723,783) disclose a gasket (10 as seen in Figs. 1-3) for forming a seal between a first mating surface and a second mating surface (Examiner notes this is an intended use limitation that the gasket of Belter is capable of as it is as flat gasket and as detailed in column 1, lines 11-15, etc.), comprising: a non-compressible substrate (including 18 and both 20s) with a first surface (i.e. one of the top or bottom surfaces of such), a second surface (i.e. the other one of the top or bottom surfaces of such), and a central opening (14); a first compressible layer (i.e. the layer of elastomer/soft material 26 on the first surface) configured to cover the entire first surface (as seen in Figs. 1-3) and to contact the first mating surface in a surface-to-surface abutting relationship (i.e. Belter anticipates this intended use limitation as the first compressible layer is the outer layer thereof); and a second compressible layer (i.e. the layer of elastomer/soft material 26 on the second surface) configured to cover the entire second surface (as seen in Figs. 1-3) and to contact the second mating surface in a surface-to-surface abutting relationship (i.e. Belter anticipates this intended use limitation as the first compressible layer is the outer layer thereof), wherein at least one of the first compressible layer and second compressible layer is conformed to fill at least one defect in at least one of the first mating surface and the second mating surface upon compression of the gasket (Examiner notes that this is interpreted as an intended use/capability of the gasket and 
Based on the prior art of record it would not have been considered obvious, at the time the invention was made, to have modified any of the cited prior art to arrive at the invention as claimed absent using applicant’s own disclosure as a guide and involving impermissible hindsight.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS L FOSTER whose telephone number is (571)270-5354.  The examiner can normally be reached on M-F 9:00am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICHOLAS L FOSTER/Primary Examiner, Art Unit 3675